949 So. 2d 1153 (2007)
Anthrone McKINZY, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-2780.
District Court of Appeal of Florida, Third District.
February 28, 2007.
Anthrone McKinzy, in proper person.
Bill McCollum, Attorney General, for appellee.
Before GERSTEN, GREEN, and FLETCHER, JJ.
PER CURIAM.
We dismiss the appeal from the denial on the merits of a motion filed pursuant to Florida Rule of Criminal Procedure 3.800(c) as from a non-appealable order. See Clewis v. State, 715 So. 2d 1129 (Fla. 3d DCA 1998)(an order denying a timely motion for reduction of sentence is not an appealable order); Dixon v. State, 616 So. 2d 61 (Fla. 3d DCA 1993); Ziegler v. State, 380 So. 2d 564 (Fla. 3d DCA 1980). The dismissal is without prejudice to McKinzy filing those claims which are cognizable via Florida Rule of Criminal Procedure 3.850.